— Order, Supreme Court, New York County (Richard F. Braun, J.), entered November 7, 2011, which, to the extent appealed from as limited by the briefs, denied so much of defendant-appellant’s motion for summary judgment as sought dismissal of the second, third, fifth and sixth causes of action in the complaint as asserted against him, unanimously affirmed, without costs.
Defendant failed to support his motion with a current affidavit of merit stating facts disputing the specific allegations of the complaint (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Moreover, disputed issues of fact exist on plaintiff’s claims regarding the wrongful taking of the synagogue contents (see id.). Plaintiffs claims are not time-barred, as the record indicates that the alleged taking occurred in 2007, the year this action was commenced (see CPLR 214 [3]). Concur — Acosta, J.P., Saxe, Moskowitz, Freedman and Manzanet-Daniels, JJ.